     Case 2:17-cr-00378-WKW-GMB Document 58 Filed 02/03/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
       v.                                   )    CASE NO. 2:17-CR-378-WKW
                                            )               [WO]
 ANTWAN DANDRE GILES                        )

                                       ORDER

      Before the court is Defendant Antwan Dandre Giles’s motion for

compassionate release (Doc. # 54), in which Mr. Giles seeks to modify an imposed

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Government

has responded in opposition (Doc. # 56) to which Mr. Giles filed a reply (Doc. # 57).

      Mr. Giles was convicted based on his guilty plea to one count of possession

with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1).

As a result of his conviction, Mr. Giles was sentenced to 72 months’ imprisonment.

(Doc. # 46.)    Mr. Giles’s projected release date is December 31, 2023.            See

https://www.bop.gov/inmateloc/ (last visited Feb. 2, 2021).

      Based upon a thorough review of the record, Mr. Giles has not shown

“extraordinary and compelling reasons” warranting his early release from prison. 18

U.S.C. § 3582(c)(1)(A). He also has not demonstrated that the medical staff at his

designated federal correctional institution is unable to provide him adequate medical

care for his health conditions. See 18 U.S.C. § 3553(a)(2)(D); see also United States
     Case 2:17-cr-00378-WKW-GMB Document 58 Filed 02/03/21 Page 2 of 2




v. Sanchez, No. 2:17CR337-MHT, 2020 WL 3013515, at *1 (M.D. Ala. June 4,

2020) (denying an inmate’s motion for compassionate release in part based on the

absence of evidence “that the prison is unable to meet [the inmate’s] medical needs”

(citing § 3553(a)(2)(D))). Furthermore, the balancing of the § 3553(a) factors does

not favor release.

      Accordingly, it is ORDERED that Mr. Giles’s motion for compassionate

release (Doc. # 54) is DENIED.

      DONE this 3rd day of February, 2021.

                                           /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                         2
